DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: “computer readable medium” (line 3) should read “non-transitory computer readable medium”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 each recite the limitation “the joint” (line 4 in claim 1, line 6 in claim 9, line 4 in claim 15), which lacks antecedent basis. Claims 1, 9 , and 15 also each recite the limitation “a position” and “an orientation” (line 12 in claim 1, line 12 in claim 9, line 11 in claim 15), wherein it is unclear if this “position” and “this orientation” is meant to be different from the previously recited “position” and “orientation”. For examination purpose, examiner has interpreted the “position” and the “orientation” to refer to the previously mentioned “position” and “orientation”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-8, 9-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berend (US-20160278868-A1).
Regarding claims 1, 9, and 15, Berend teaches each of a system for determining at least one of a position and an orientation of an implant for a joint replacement surgery (claim 1), a device for determining at least one of a position and an orientation of an implant for a joint replacement surgery, the device comprising a processing device operably connected to a computer readable medium configured to store one or more instructions that when executed, cause the processing device to perform a method (claim 9; Method examples described herein can be machine or computer-implemented at least in part. Some examples can include a computer-readable medium or machine-readable medium encoded with instructions operable to configure an electronic device to perform methods as described in the above examples… The code may form portions of computer program products. Further, in an example, the code can be tangibly stored on one or more volatile, non-transitory, or non-volatile tangible computer-readable media, such as during execution or at other times (Berend, Paragraph [0104])), and a method for determining at least one of a position and an orientation of an implant for a joint replacement surgery (claim 15), comprising a sleeve configured to be worn by a patient and to collect biomechanical information related to movement of the joint (At step 412, patient 16 is outfitted with a body suit having markers… conform to the contours of the body of patient 16 so that the markers will be closely associated with the skeletal structure of patient 16. As such, in various 
Regarding claim 3, Berend teaches the system of claim 1, wherein the sleeve further comprises one or more position trackers configured to be optically detected by a navigation system (From markers 214 or other features of body suit 206 or features of patient 204, one or more cameras (e.g., camera 206) record the motion of the actor. To determine the pose of patient 204, computer system 210 executes operations to identify each marker 214 that is visible in the captured 2D data and assigned a correspondence to the particular marker of body suit 206 (referred to as tracking) (Paragraph [0042])).
Regarding claims 4, 10, and 16, Berend teaches the system of claim 1, the device of claim 9, and the method of claim 15 respectively, wherein the surgical system is further configured to generate a statistical shape model based upon the clinical measurement information and the biomechanical information (At step 434 three-dimensional models of the bones of patient 16 can be generated using statistical shape models. The anterior pelvic plane from the statistical shape model can be used as a reference for prosthetic implant positioning, e.g. of the femoral cup. The statistical shape model(s) can be used by surgeon 12 to visualize the arthroplasty procedure and improve the position and orientation of the implant relative to a three-dimensional bone without having to have an MRI image or another three-dimensional image generated preoperatively (Paragraph [0059])).
Regarding claims 6, 12, and 18, Berend teaches the system of claim 1, the device of claim 9, and the method of claim 15 respectively, wherein the one or more surgical parameters comprises at least one of position information for the implant component, an amount of bone to remove to accommodate the implant component, an angle at which the implant component is to be oriented, and a location and orientation of a cutting guide (The anterior pelvic plane from the statistical shape model can be used as a reference for prosthetic implant positioning, e.g. of the femoral cup. The statistical shape model(s) can 
Regarding claims 7, 13, and 19, Berend teaches the system of claim 1, the device of claim 9, and the method of claim 15 respectively, wherein the clinical measurement information comprises at least one of anthropometric measurements, anatomical measurements, muscle activation pattern information, and force-plate data (orthogonal x-rays of patient 16 wearing the suit are obtained in order to calibrate the video motion to the bones of patient 16. For example, a marker ball having a known geometry can be positioned within the field of view of the x-ray at the level of the bones so that the scale of the x-ray can be determined later. The two dimensional x-ray images can subsequently be used by the surgeon to template hypothetical implant types, sizes and location on the anatomy of the patient (Paragraph [0054]); the measured dimensions of the bones of patient 16 taken at step 424 (Paragraph [0059])).
Regarding claims 8, 14, and 20, Berend teaches the system of claim 1, the device of claim 9, and the method of claim 15 respectively, wherein the biomechanical information comprises at least one of bone position information, ligament movement information, muscle movement information, and other soft tissue information for the joint as collected by the sleeve (By processing the data from x-ray system 216 along with data from visual data collector 208, motion of patient 204 relative to markers 114 can be correlated to motion of bones, e.g., femur, tibia, pelvis, of patient 204 via mapping to markers 214 (Paragraph [0044]); These x-ray images can be used prior to surgery to determine a prosthetic implant and its location relative to the patient's bones using the range of motion knowledge gained earlier in steps 412-418 (Paragraph [0056])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berend in view of Komistek (US-20130211259-A1).
Regarding claim 2, Berend teaches the system of claim 1, but Berend fails to explicitly disclose that the sleeve comprises one or more sensors configured to determine a position of the sleeve. Komistek discloses a system for tracking the movement of a joint, wherein Komistek further discloses a sleeve that comprises one or more sensors configured to determine a position of the sleeve (In block 16, the movement of the joint is tracked. This tracking may be via signals received from one or more Inertial Measurement Units (IMUs) attached to the patient, or some other suitable form of tracking, such as with an optical or electromagnetic tracking system (Komistek, Paragraph [0037])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Berend so as to incorporate that the sleeve comprises one or more sensors configured to determine a position of the sleeve as taught by Komistek as this amounts to mere simple substitution of one sensor system for determining the position of the sleeve for another sensor system, with the similar expected result of determining the position of the sleeve (MPEP 2143(I)(B)).
Claims 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berend in view of Mahfouz (WO-2016007936-A2).
Regarding claim 5, 11, and 17, Berend teaches the system of claim 4, the device of claim 10, and the method of claim 16 respectively, wherein Berend discloses fitting the statistical shape model to the measured dimensions of the bones of the patient (one or more of a plurality of modeled bones from a bone database can be fit to the measured dimensions of the bones of patient 16 taken at step 424 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, device, and method of Berend so as to incorporate that the surgical system is further configured to apply a shape morphing algorithm to the statistical shape model to generate an accurate virtual anatomical representation for the patient as taught by Mahfouz so as to create a patient-specific 3D model to represent the normal/complete anatomy of the patient (Mahfouz, Paragraph [0433]).
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berend in view of Hodorek (US-20070066917-A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791